Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (U.S. Patent Application Pub. 2018/0059328 A1) in view of Henry et al. (U.S. Patent 5,889,899).
1 having a first passband configured to pass the first signal of the multiplexed signal as a first demultiplexed signal and reflect the second signal of the multiplexed signal as a second demultiplexed signal; a channel layer (the contra-directional coupler at the bottom of 61) comprising a first channel port configured for optical communication of the first demultiplexed signal; a channel layer (the contra-directional coupler (contra-DC) at the bottom of 62) comprising a second channel port configured for optical communication of the second demultiplexed signal; a first optical signal router (the waveguide connecting the upper contra-DC and the bottom contra-DC 61) configured to route the first demultiplexed signal from the common layer to the first channel layer; and a second optical signal router (the waveguide connecting the upper contra-DC and the bottom contra-DC at 62) configured to route the second demultiplexed signal from the common layer to the second channel layer. The difference between Shi and the claimed invention is that the channel layer for the first channel port and the second channel port is the same. Henry et al. teaches in FIG. 6 and FIG. 7 that filters for different channels can all be positioned on one side as illustrated in FIG. 6 or can be positioned at alternating sides as illustrated in FIG. 7. One of ordinary skill in the art would have been motivated to combine the teaching of Henry et al. with the system of Shi because putting filters and ports at alternating sides provides more space ports and simplifies connection to the ports.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position channel ports at alternating side (i.e. different channel layers), as taught by Henry et al., in the system of Shi.

Regarding claim 4, Shi teaches in FIG. 11 that the second optical signal router is positioned to overlap the common layer and the second channel layer.
Claim 12 is rejected based on the reasons discussed above in regard to claims 1 and 3-4.
Regarding claim 19, Shi teaches in FIG. 11 a second common port at the right-hand side for outputting a WDM signal.
Claim 20 is rejected based on the same reasons discussed above in regard to claim 1.
Claims 2, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi and Henry et al. as applied to claims 1, 3-4, 12 and 19-20 above, and further in view of Wang et al. (U.S. Patent 7,843,644 B1).
Shi and Henry et al. have been discussed above in regard to claims 1, 3-4, 12 and 19-20. The difference between Shi and Henry et al. and the claimed invention is that Shi and Henry et al. do not teach that each of the first and second optical signal routers comprises a trapezoidal prism. Wang et al. teaches in FIG. 6B that a trapezoidal prism 606 can be used to couple optical signal from an output port of one component to the input port of another component. One of ordinary skill in the art would have combined the teaching of Wang et al. with the modified system of Shi and Henry et al. because it is a simple substitution of one known, equivalent element for another to obtain predictable results.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a trapezoidal prism to route optical signal from one port to another, as taught by Wang et al., in the modified system of Shi and Henry et al.
.
Claims 5, 8-10, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi and Henry et al. as applied to claims 1, 3-4, 12 and 19-20 above, and further in view of Matsumoto (U.S. Patent Application Pub. 2019/0067359 A1).
Shi and Henry et al. have been discussed above in regard to claims 1, 3-4, 12 and 19-20. The difference between Shi and Henry et al. and the claimed invention is that Shi and Henry et al. do not teach different substrates for the different layers. Matsumoto teaches in FIG. 3 and paragraph [0022] that components of a system can be mounted on different substrates. One of ordinary skill in the art would have been motivated to combine the teaching of Matsumoto with the modified system of Shi and Henry et al. because using several substrates keeps the size of each substrate to a reasonable dimension.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use several substrates, as taught by Matsumoto, in the modified system of Shi and Henry et al.
Regarding claim 8, the combination of Shi and Henry et al. teaches that the common layer is positioned between the first channel layer and the second channel layer, and therefore their substrates have the same positional relationship.
Regarding claim 9, it is obvious that if the first channel layer is stacked on top of the common layer, the distance between them must be greater than the height of the first common port.
Regarding claim 10, it is obvious that if the common layer is stacked on top of the second channel layer, the distance between them must be greater than the height of the second channel port.

Claim 15 is rejected based on the reasons discussed above in regard to claims 5 and 8-10.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, Henry et al. and Matsumoto as applied to claims 5, 8-10, 13 and 15 above, and further in view of Morris et al. (U.S. Patent Application Pub. 2009/0103866 A1).
Shi, Henry et al. and Matsumoto have been discussed above in regard to claims 5, 8-10, 13 and 15. The difference between Shi, Henry et al. and Matsumoto and the claimed invention is that Shi, Henry et al. and Matsumoto do not teach that the first optical signal router is secured to the first channel layer substrate and the second optical signal router is secured to the common layer substrate. However, it is understood that the optical signal router is connecting components in the common layer and the channel layer. Therefore, it can be secured to the common layer substrate or the channel layer substrate. To strengthen the rejection, the Examiner cites Morris et al. for teaching that the component are secured to (or grown on) the top of a substrate and substrates are further secured together (see paragraphs [0044] - [0045] and FIG. 5). One of ordinary skill in the art would have been motivated to combine the teaching of Morris et al. with the modified system of Shi, Henry et al. and Matsumoto because Morris et al. teaches the relationship among the components and substrates, and can be used to guide the arrangement of components among substrates.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure components to appropriate substrates, as taught by Morris et al., in the modified system of Shi, Henry et al. and Matsumoto.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, Henry et al., Matsumoto and Morris et al. as applied to claims 6 and 16 above, and further in view of Shi et al. (W. Shi et al., “Ultra-compact, flat-top demultiplexer using anti-reflection contra-directional .
Shi, Henry et al., Matsumoto and Morris et al. have been discussed above in regard to claims 6 and 16. The difference between Shi, Henry et al., Matsumoto and Morris et al. and the claimed invention is that Shi, Henry et al., Matsumoto and Morris et al. do not teach the dimensions of the substrates. Ishikawa et al. It is understood that the size of the substrate depends on the number of components to be mounted on the substrate. First, Shi et al. teaches in the abstract that a 4-channel demultiplexer is of the size of 1.2×10-3 mm2. Furthermore, Ishikawa et al. teaches in col. 3, lines 31-35 a substrate having a width of 5 mm, a height of 10 mm and a length of 20 mm. One of ordinary skill in the art would have been motivated to combine the teaching of Shi et al. and Ishikawa et al. with the modified system of Shi, Henry et al., Matsumoto and Morris et al. to arrive at a decision of using substrates that meet the dimension requirement of instant claim based on the number of components of the particular application (e.g. number of channels).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use substrate having a length between about 35 mm and about 70 mm, a height less than or about equal to 10 mm, and a width less than about 25 mm, as taught by Shi et al. and Ishikawa et al., in the modified system of Shi, Henry et al., Matsumoto and Morris et al.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, Henry et al. and Matsumoto as applied to claims 5, 8-10, 13 and 15 above, and further in view of Wang et al. (U.S. Patent 7,843,644 B1).
Shi, Henry et al. and Matsumoto have been discussed above in regard to claims 5, 8-10, 13 and 15. The difference between Shi, Henry et al. and Matsumoto and the claimed invention is .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, Henry et al., Matsumoto and Morris et al. as applied to claims 6 and 16 above, and further in view of Wang et al. (U.S. Patent 7,843,644 B1).
Shi, Henry et al., Matsumoto and Morris et al. have been discussed above in regard to claims 6 and 16. The difference between Shi, Henry et al., Matsumoto and Morris et al. and the claimed invention is that Shi, Henry et al., Matsumoto and Morris et al. do not teach that each of the first and second optical signal routers comprises a trapezoidal prism. Wang et al. teaches in FIG. 6B that a trapezoidal prism 606 can be used to couple optical signal from an output port of one component to the input port of another component. One of ordinary skill in the art would have combined the teaching of Wang et al. with the modified system of Shi, Henry et al., Matsumoto and Morris et al. because it is a simple substitution of one known, equivalent element for another to obtain predictable results.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a trapezoidal prism to route optical signal from one port to another, as taught by Wang et al., in the modified system of Shi, Henry et al., Matsumoto and Morris et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031.  The examiner can normally be reached on M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl
1 July 2021




/SHI K LI/Primary Examiner, Art Unit 2637